Case 2:19-cv-13071-MOB-APP ECF No. 1 filed 10/18/19        PageID.1    Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

    JUNE PYLES-JONES,

                 Plaintiff,

    vs.                                           Case No. 19-

    LIFE INSURANCE COMPANY
    OF NORTH AMERICA,

               Defendant,
    ________________________________/

    GREG LIEPSHUTZ (P37573)
    Attorney for Plaintiff
    LEVINE BENJAMIN, P.C.
    100 Galleria Officentre, Suite 411
    Southfield, Michigan 48034
    (248) 352-5700; Fax (248) 352-1312
    gliepshutz@levinebenjamin.com
     ________________________________/

                                 PLAINTIFF’S COMPLAINT

          NOW COMES Plaintiff, JUNE PYLES-JONES, by and through her

    attorneys, GREG M. LIEPSHUTZ and LEVINE BENJAMIN, P.C., and for her

    Complaint against Defendant, LIFE INSURANCE COMPANY OF NORTH

    AMERICA, states as follows:

          1.     At all times, relevant hereto, Plaintiff, JUNE PYLES-JONES, is a

    resident of the City of Romulus, County of Wayne, and State of Michigan.

          2.     At all times, relevant hereto, Defendant, LIFE INSURANCE

    COMPANY OF NORTH AMERICA, is a foreign insurance corporation in good
Case 2:19-cv-13071-MOB-APP ECF No. 1 filed 10/18/19           PageID.2    Page 2 of 4




    standing and continuously conducting business throughout the State of Michigan.

           3.      At all times, relevant hereto, Defendant, LIFE INSURANCE

    COMPANY OF NORTH AMERICA, was compensated for and provided Short-

    Term and Long-Term Disability coverage pursuant to the terms of a group

    employee benefits plan provided for the benefit of Plaintiff, JUNE PYLES-JONES,

    and other employees, by their employer.

           4.      The Short-Term and Long-Term Disability insurance policy issued by

    Defendant, LIFE INSURANCE COMPANY OF NORTH AMERICA, is a group

    employee benefit plan covered by and within the meaning of the Employee

    Retirement Income Security Act (“ERISA”), 29 U.S.C. § 1001 et seq.

           5.      The terms of said contract of insurance obligated Defendant, LIFE

    INSURANCE COMPANY OF NORTH AMERICA, to provide Plaintiff, JUNE

    PYLES-JONES, with Short-Term and Long-Term Disability Benefits, in the event

    that Plaintiff was rendered unable to work due to injury, disease or other medical

    condition.

           6.      That Plaintiff, JUNE PYLES-JONES, suffers from depression and

    high blood pressure. As a result, Plaintiff’s conditions have made it impossible for

    her to work.

           7.      Defendant, LIFE INSURANCE COMPANY OF NORTH AMERICA,

    has wrongfully denied Plaintiff disability benefits.

           8.      Defendant’s denial of benefits was arbitrary and capricious and was

    contrary to medical and other evidence that overwhelmingly supports Plaintiff’s
Case 2:19-cv-13071-MOB-APP ECF No. 1 filed 10/18/19            PageID.3     Page 3 of 4




    claim of total and permanent disability. Defendant’s termination of Plaintiff’s

    benefits therefore amounts to a breach of the contract for insurance.

           9.     Plaintiff, JUNE PYLES-JONES, has exhausted all appeals and/or

    reconsideration processes provided by Defendant; nevertheless, Defendant

    refuses to resume payment of benefits rightfully due and owing to Plaintiff.

           10.    Plaintiff, JUNE PYLES-JONES, is a person empowered to bring a

    civil action under 29 U.S.C. § 1132(a)(1)(B) to force the Defendant to comply with

    the Act and resume payment of Long-Term Disability benefits to Plaintiff.

           11.    29 U.S.C. § 1132(a)(1)(B) reads as follows:

                  (a)     Persons Empowered to Bring a Civil Action
                          A civil action may be brought –

                          (1)   by a participant or beneficiary –

                                (B)    to recover benefits due to him under the
                                terms of the plan, to enforce him rights under the
                                terms of the plan, or to clarify him rights to future
                                benefits under the terms of the plan[.]

           12.    As a result of Defendant’s wrongful termination of disability benefits,

    Plaintiff, JUNE PYLES-JONES, has sustained the following damages, including,

    but not limited to:

                  (a)     Loss of past, present and future income in the form of wage
                          loss compensation benefits;

           WHEREFORE, Plaintiff, JUNE PYLES-JONES, prays for Judgment in her

    favor and against the Defendant, LIFE INSURANCE COMPANY OF NORTH

    AMERICA, in whatever amount she is found to be entitled, in addition to costs,
Case 2:19-cv-13071-MOB-APP ECF No. 1 filed 10/18/19   PageID.4   Page 4 of 4




    interest and attorney fees.




                                       Respectfully submitted,

                                       LEVINE BENJAMIN, P.C.


                                       /s/ GREG M. LIEPSHUTZ (P37573)
                                       Attorneys for Plaintiff
                                       100 Galleria Officentre, Suite 411
                                       Southfield, MI 48034
                                       (248) 352-5700/Fax (248) 352-1312
                                       gliepshutz@levinebenjamin.com
    Dated: October 18, 2019
